COPE, J.
— This is an action to recover money paid to the sheriff of Placer county upon an execution issued from the county court of that county. The money was paid under protest, and the ground of recovery relied upon by the plaintiffs is that the execution was issued upon a void judgment. The complaint shows that there was a good cause of action within the jurisdiction of the court, and there is nothing in the record entitling the plaintiffs to assail the judgment collaterally. It may have been irregular, but it is not shown to have been void.
The judgment is affirmed.
I concur: Baldwin, J.